Citation Nr: 9907119	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  98-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970 and from July 1971 to June 1974.  He also reportedly has 
subsequent service with the Michigan Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


REMAND

A preliminary review of the record shows that the RO 
initially granted service connection for PTSD in November 
1994 and assigned a 30 percent evaluation effective from 
November 1993.  The RO made this determination based upon the 
veteran's receipt of combat citations in Vietnam, findings of 
a March 1994 VA examination, and private medical records.

In December 1995, following a VA routine future examination, 
the RO increased the veteran's disability evaluation to 50 
percent effective from October 1995.  In January 1998, 
following a December 1997 VA examination, the RO confirmed 
and continued the 50 percent evaluation for PTSD.  The 
veteran thereafter filed a Notice of Disagreement to the 
January 1998 rating decision and perfected his appeal with a 
VA Form 9.

The Board notes that VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  See 61 Fed. Reg. 
52695-52702 (1996).  Moreover, beginning November 7, 1996, 
PTSD is to be evaluated pursuant to the revised criteria 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  The 
Board notes that the January 1998 rating decision on appeal 
was rendered as a result of a routine future examination 
which was conducted in December 1997.  As such, the record 
does not contain a claim for increase that was pending prior 
to the effective date of the change in the applicable 
regulations in this case.  See 38 C.F.R. § 3.157 (1998).  
Therefore, as no claim was pending prior to December 1997, 
only the revised psychiatric criteria pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411(1998) should be considered in 
determining the veteran's entitlement to an increased 
evaluation.  See Rhodan v. West, 12 Vet. App. 55 (1998).

The revised regulations provide that a 50 percent evaluation 
requires symptomatology which causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

The Board notes that the primary evidence considered by the 
RO in its January 1998 rating decision was the December 1997 
VA examination.  However, this examination made few objective 
findings and did not comport with the revised rating criteria 
or the nomenclature of the DSM-IV.  Objectively, the examiner 
described the veteran as being in the same condition that he 
was in two years ago.  Essentially, the examiner reported 
that the veteran continued to be unemployed, to experience 
the same symptomatology as exhibited on a previous 
examination, and he assigned a GAF score of 40.

However, the examiner offered no opinion as to the veteran's 
ability to obtain or maintain employment, to perform basic 
activities of daily living, or to establish and maintain 
effective relationships.  The examiner also made no objective 
findings as to impairment of thought process or 
communication, the existence of delusions or hallucinations, 
instances of inappropriate behavior, suicidal or homicidal 
thoughts, orientation to person, place, and time, memory loss 
or impairment, obsessive or ritualistic behavior, speech 
impairment or disorder, panic attacks, or impaired judgment.

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased evaluation is well grounded.  
Therefore, the VA has a duty to assist him in developing 
facts that are pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  This duty includes conducting a 
thorough and contemporaneous medical examination.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  When an examination 
report is incomplete, the Board must either seek its 
completion or request a new examination in accordance with 
the VA's duty to assist the veteran.  See Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that another VA psychiatric  examination should be 
performed.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain the nature and severity of his 
PTSD.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner should review all pertinent 
records in the veteran's claims file, and 
a copy of this REMAND prior to the 
examination.  Following a thorough 
evaluation, he or she should offer an 
opinion regarding the degree of 
functional impairment caused by the 
veteran's PTSD.  The findings of the 
examiner should specifically address the 
presence or absence of the manifestations 
described in the revised VA rating 
schedule.  An opinion should be provided 
regarding the degree of social and 
occupational impairment due to the 
veteran's service-connected psychiatric 
disorder.  The examiner should also be 
asked to enter a complete multiaxial 
evaluation, including an adaptive 
functioning score and a score on the GAF 
scale on Axis V, along with an 
explanation of the significance of the 
assigned scores.  The complete rationale 
on which the examiner's opinion is based 
should be provided.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims file must be made available to the 
psychiatrist for review before and during 
the examination.  

2.  When the above development requested 
has been completed, the case should again 
be reviewed by the RO and a rating 
decision prepared.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  The veteran should then be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

 
- 6 -


- 1 -


